Opinion of the Court, Gary, P. J. The appellee filed a bill against the appellant, her husband, for a separate maintenance pendente lite. By consent an order was entered, giving her the custody of three young children, and the exclusive use of the homestead, the title to which is in her. From October 20, 1891, to May 4, 1892, he has, as he alleges, paid to or for her and the children, $483.67. He admits that he is worth $200,000, but says his net income is small. May 4, 1892, the court made two orders; one allowing the appellee $150 temporary alimony for the month beginning April 20, 1892, and the other allowing her solicitors $250 for fees theretofore earned; from both of these orders this appeal is prosecuted. The recital that the fees were theretofore earned, will not prevent the court, in case further claim is made, from considering what may be just on the whole case. On the general merits the opinion of the Supreme Court in Harding v. Harding, 144 Ill. 588, 32 N. E. R. 206, is applicable, and requires that the orders be affirmed.